United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
WEST LOS ANGELES MEDICAL CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1347
Issued: December 7, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 2, 2015 appellant filed a timely appeal from a February 26, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
October 31, 2014, as alleged.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. The Board is precluded from considering evidence that was not in
the case record at the time OWCP rendered its final decision. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On December 23, 2014 appellant, then a 51-year-old medical technician, filed a traumatic
injury claim (Form CA-1) alleging that on October 31, 2014 she was hit by a patient, resulting in
injuries to her face and head.
By letter dated January 6, 2015, OWCP informed appellant that her documentation was
insufficient to support her claim, and asked her to submit further information, including medical
information, in support of her claim.
In work status and progress reports dated November 4 through 25, 2014, the physicians at
Kaiser Permanente placed appellant on leave from November 3 through 29, 2014 and noted
onset of condition as October 31, 2014, although there were multiple notations of prior issues
with migraine headaches. A computerized tomography scan was performed on November 5,
2014 and interpreted by Dr. Brian J. Shin, a Board-certified radiologist, as showing a 1.2
centimeter extra-axial calcified mass in posterior right temporal lobe consistent with benign
meningioma unchanged; moderate posterior left ethmoid sinus disease present unchanged, and
resolution of left sphenoid sinus capacity. Dr. Christopher Yongkeun Cha, Board-certified in
emergency medicine, treated appellant on November 3, 2014 and indicated that appellant
suffered from headaches. In a progress note of that date, he noted gradual onset of headache,
nausea and vomiting three days ago after a patient was flailing and hit appellant’s right shoulder.
Dr. Cha noted no head trauma or loss of consciousness. Dr. Daisylynn Agudo Galario, an
internist, treated appellant on November 4, 2014. She diagnosed mixed headache and noted
active problems of tension headache, nausea and vomiting, anemia, and leukopenia. Appellant
was also seen on November 4, 2014 for nausea and vomiting and received treatment by
Dr. Marvin Ersher, a family practitioner, Dr. Que Nguyen, a Board-certified internist, and
Dr. Dicky Himansu Shah, a physician Board-certified in emergency medicine. Dr. Qian Zhang,
appellant’s primary Board-certified neurologist, treated appellant on November 10, 2014 and
diagnosed migraine headaches. Dr. Jieli Li, a Board-certified internist, treated appellant on
November 13, 2014 and diagnosed post-traumatic stress disorder and mixed headache. In a
progress note, he noted that appellant had been admitted for mixed headaches and vomiting
triggered by an incident at work when she was hit by a patient. Dr. Li noted that appellant was
referred to psychiatry for counseling since she reported anxiety after the incident at work.
Appellant was also treated by Amelia Pabelic Getubig, marriage and family therapist, on
November 18 and 25, 2014 for adjustment disorder with mixed anxiety and depressed mood.
By decision dated February 26, 2015, OWCP denied appellant’s claim for compensation
as the medical evidence did not establish that appellant sustained an injury causally related to the
accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period, that an injury was sustained in the performance of duty as alleged, and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to

2

the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
In order to determine whether an employee actually sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident or exposure, which is alleged to have occurred.5
In order to meet his or her burden of proof to establish the fact that he or she sustained an injury
in the performance of duty, an employee must submit sufficient evidence to establish that he or
she actually experienced the employment injury or exposure at the time, place, and in the manner
alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical opinion evidence.7 Causal relationship is a medical
issue and the evidence generally required to establish causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is evidence which includes a
physician’s opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.8
ANALYSIS
It is undisputed that an incident occurred as alleged during appellant’s employment on
October 31, 2014. However, the evidence of record is insufficient to establish that appellant
sustained a medical condition causally related to this accepted incident. Therefore, the Board
finds that OWCP properly denied appellant’s claim.
None of the physicians submitted a well-rationalized medical opinion finding that
appellant established a medical diagnosis causally related to the October 31, 2014 incident.
Appellant was treated by multiple physicians in November 2014 at Kaiser Permanente. Dr. Shin
merely interpreted appellant’s computerized tomography scan, but reached no conclusion with
regard to causation. Dr. Cha noted that appellant was hit by a patient, but did not link this
incident to a diagnosed medical condition. Similarly, Dr. Li briefly noted the employment
3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (August 2012).

6

Linda S. Jackson, 49 ECAB 486 (1998).

7

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra n.4.

3

incident, but did not reach any conclusion on causal relationship. Drs. Galario, Ersher, Nguyen,
Shah, and Zhang treated appellant’s symptoms of headaches and vomiting but did not address
causation. Ms. Getubig, appellant’s therapist, did not link any symptoms to appellant’s
employment incident. Furthermore, as she is not a physician, her report lacks probative value.9
A medical diagnosis and an opinion on causal relation must be based on rationalized
medical opinion evidence.10 A physician must accurately describe appellant’s work duties and
medically explain the process by which these duties would have caused or aggravated her
condition.11 An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that the condition was caused by her employment is sufficient to
establish causal relationship.12
Because appellant has not provided medical opinion evidence clearly explaining how her
accepted employment incident resulted in a specific medical diagnosis, she failed to meet her
burden of proof, and OWCP properly denied her claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish an injury in the performance of duty on
October 31, 2014, as alleged.

9

Medical opinion, in general, can only be given by a qualified physician under FECA. S.E., Docket No. 08-2214
(issued May 6, 2009). See 5 U.S.C. § 8101(2) (defines the term physician).
10

M.E., Docket No. 14-1064 (issued September 29, 2014).

11

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to claimant’s condition, with stated reasons by a physician). See also V.S., Docket No.
14-2028 (issued June 3, 2015).
12

D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 26, 2015 is affirmed.
Issued: December 7, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

